DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-21 as originally presented and filed on 08/21/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 02/01/2015 (20150201).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a CONTINUATION application (CON) of application number 16/014,711 filed on 06/21/2018 now PATENT NO. US 10452079 which is a CONTINUATION of application number 15/296,155 filed on 10/18/2016 now U.S. PATENT NO. (PAT) 10216196 which is a CONTINUATION IN PART (CIP) of 15/171,119 06/02/2016 now PAT 9494943 which has PROVISIONAL APPLCATION (PRO) NUMBER 62/306,678 filed on 03/11/2016 which is a CON of 15/047,781 filed on 02/19/2016 now PAT 9384666, 15/047,781 has PRO 62/276,895 filed on 01/10/2016, 15/171,119 has PRO 62/276,895 filed on 01/10/2016, 15/296,155 has PRO 62/276,895 filed on 01/10/2016, 15/047,781 is a CIP of 14/837,114 filed on 08/27/2015 now PAT 9298186, 14/837,114 is a CIP of 14/611,253 filed on 02/01/2015 now PAT 9139199 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 09/23/2019 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9123152 B1 to Chatham; Andrew Hughes in view of US 9123152 B1 to Nettleton; Eric et al. (Nettleton).

Regarding claim 1 Chatham teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    520
    698
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    455
    784
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    799
    558
    media_image3.png
    Greyscale

and associated descriptive texts a method comprising: 

“(61) In some examples, the map information may include zones. A zone may include a place where driving may become complicated or challenging for humans and computers, such as merges, construction zones, or other obstacles. As described in more detail below, a zone's rules may require an autonomous vehicle to alert the driver that the vehicle is approaching an area where it may be challenging for the vehicle to drive autonomously. In one example, the vehicle may require a driver to take control of steering, acceleration, deceleration, etc. For instance, FIG. 7A illustrates a map 700a including a problematic zone 715, which is a construction or work zone unsuitable for driving autonomously. In another example, a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle).”, 

wherein the zone rules are stored on the autonomous vehicle see Fig. 2 memory 152; 
causing, by the autonomous vehicle, in response to determining that the autonomous vehicle is in the zone, the autonomous vehicle to operate in a controlled mode of operation associated with the zone rules in Col. 9 “… a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle)”, 
wherein the zone rules limit behavior of the autonomous vehicle based on one or more conditions known to or sensed by the autonomous vehicle in Col. 9 ”…a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle)”. 

While Chatham teaches entering a zone and even determining that maps are invalid and construction is no longer taking place in a specific location, Chatham does not appear to expressly disclose determining, by the autonomous vehicle, that the autonomous vehicle has exited the zone; and 
releasing, by the autonomous vehicle, in response to determining that the autonomous vehicle has exited the zone, the autonomous vehicle from the controlled mode of operation.  

Nettleton teaches determining, by an autonomous vehicle, that the autonomous vehicle has exited a zone; and 
releasing, by the autonomous vehicle, in response to determining that the autonomous vehicle has exited the zone, the autonomous vehicle from a controlled mode of operation in for example the figures below:


    PNG
    media_image4.png
    561
    684
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    518
    558
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    794
    615
    media_image6.png
    Greyscale

And associated descriptive texts including for example, only:
“(29) The MAS concept of operations entails bounded, uniquely defined localised zones or spatial regions within the mine region employing automation and/or operating personnel. Each of these zones is considered as an Island of each operating locally with its own set of entry points, exit points, rules and constraints. 

 Transition into and out of an IoA is strictly controlled and the concept of a transition zone (described below with reference to FIGS. 9 and 10) is used to define the region around entry and exit points where transitions are managed. A role of these transition zones is to provide strict bounds to the areas where control handover can occur and to ensure that an entity is not operating without being under the control of an authenticated system.

(218) As illustrated in FIG. 10g, the temporal sequence for the control loss during entering the transition zone, crossing the port, and exiting the transitioning zone is represented by the reference numerals 923 to 926. Initially, at time 923, the base xIC 912 has control. At time 924, the entity will enter the transition zone and the base xIC 912 has primary control and the receiver xIC 910 has secondary control. At a later time 925, the entity crosses the port and the receiver xIC 910 has primary control and the base xIC 912 has secondary control so that the base xIC 912 still maintains communication to the entity, allowing it to ultimately deregister. When the entity exits the transition zone at time 926, the base xIC 912 has deregistered, but the receiver xIC 910 still maintains control.”

(13) a secondary controller associated with the localised zone, wherein the secondary controller is responsive to the supervisory control of the primary controller, and wherein the autonomous operator, if located within the localised zone, is responsive to the supervisory control of the secondary controller.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of releasing, by an autonomous vehicle, in response to determining that the autonomous vehicle has exited a zone, the autonomous vehicle from a controlled mode of operation when “NOT located within the localised zone.” Because the autonomous operator will revert to the primary controller.



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nettleton to the prior art of Chatham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method of Claim 1, wherein the zone is controlled by a zone authority see Chatham wherein it is understood that the map database 180 connote the zone authority.  

Regarding claim 3 and the limitation the method of Claim 2, wherein the behavior designated by the zone rules is further based on conditions within the zone determined by the zone authority see Chatham wherein it is understood that the map database 180 connotes the zone authority and the conditions connote construction.   

Regarding claim 4 and the limitation the method of Claim 2, wherein the zone rules require the autonomous vehicle to: respond to information communicated by the zone authority see Chatham wherein decreasing the speed connotes the response; or report periodically to the zone authority the autonomous vehicle's speed, location, or conditions sensed by the autonomous vehicle see Nettleton:
“(130) The MPCS 202 is illustrated in FIGS. 4 and 5 and it functions to integrate information from a variety of spatial, spectral and geological sensors (not shown) into a single common operating picture of the mine. This integration may be performed in real time based on information from the various sensors. The specific MPC instances described below fuse the sensor data and communicate the fused data in the hierarchy. The word "picture" is not limited to a visual image, but refers more broadly to a multi-dimensional data representation or characterisation of the mine. The data may include image data. The MPCS 202 operates at many scales and resolutions, integrating information from wide area sensors on the ground or in the air, with information from local sensors on vehicles and other platforms. In general, sensors are used in conjunction with a specific MPC instance. However, in some arrangements wide-area data may be partitioned and partitioned subsets may be associated with different MPC instances.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nettleton to the prior art of Chatham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the method of Claim 1, wherein the zone is a parking facility, tunnel, road, or security area see the teachings of both references wherein Chatham discloses a tunnel and road and Nettleton teaches a work site that connotes the claimed “security area”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nettleton to the prior art of Chatham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 6 and the limitation the method of Claim 1, wherein determining that the autonomous vehicle is in the zone comprises the autonomous vehicle entering through a physical gate or a communications-based electronic point of control transfer see the teachings of Nettleton figures 9 and 11 wherein it is understood that a communications-based electronic point of control transfer is expressly disclosed and that per figure 11 Plant Island 1102 connotes a physical gate truck 1112 must enter through to unload.  

Regarding claim 7 and the limitation the method of Claim 1, wherein the zone rules designate speed, vehicle spacing, or lane selection see the teachings of Chatham above.  

Regarding claim 8 and the limitation One or more computer-readable non-transitory storage media, onboard an autonomous vehicle, embodying software that is operable when executed to: determine that the autonomous vehicle is in a zone associated with one or more zone rules, wherein the zone rules are stored on the autonomous vehicle; cause, in response to determining that the autonomous vehicle is in the zone, the autonomous vehicle to operate in a controlled mode of operation associated with the zone rules, wherein the zone rules limit behavior of the autonomous vehicle based on one or more conditions known to or sensed by the autonomous vehicle; determine that the 
  
Regarding claim 9 and the limitation the one or more computer-readable non-transitory storage media of Claim 8, wherein the zone is controlled by a zone authority see the rejection of corresponding parts of claim 2 above incorporated herein by reference.  

Regarding claim 10 and the limitation the one or more computer-readable non-transitory storage media of Claim 9, wherein the behavior designated by the zone rules is further based on conditions within the zone determined by the zone authority see the rejection of corresponding parts of claim 3 above incorporated herein by reference.  
  
Regarding claim 11 and the limitation the one or more computer-readable non-transitory storage media of Claim 9, wherein the zone rules require the autonomous vehicle to: respond to information communicated by the zone authority; orActive 41710957.1Attorney Docket No.Patent Application No.083201.0254P003.USNP16 Page 41 of 43report periodically to the zone authority the autonomous vehicle's speed, location, or conditions sensed by the autonomous vehicle see the rejection of corresponding parts of claim 4 above incorporated herein by reference.  
  
Regarding claim 12 and the limitation the one or more computer-readable non-transitory storage media of Claim 8, wherein the zone is a parking facility, tunnel, road, or security 
 
Regarding claim 13 and the limitation the one or more computer-readable non-transitory storage media of Claim 8, wherein determining that the autonomous vehicle is in the zone comprises the autonomous vehicle entering through a physical gate or a communications-based electronic point of control transfer see the rejection of corresponding parts of claim 6 above incorporated herein by reference.   

Regarding claim 14 and the limitation the one or more computer-readable non-transitory storage media of Claim 8, wherein the zone rules designate speed, vehicle spacing, or lane selection see the rejection of corresponding parts of claim 7 above incorporated herein by reference.    

Regarding claim 15 and the limitation A system comprising: one or more processors onboard an autonomous vehicle; and one or more computer-readable non-transitory storage media, onboard the autonomous vehicle and coupled to one or more of the processors, that comprise instructions operable when executed by one or more of the processors to cause the system to: determine that the autonomous vehicle is in a zone associated with one or more zone rules, wherein the zone rules are stored on the autonomous vehicle; cause, in response to determining that the autonomous vehicle is in the zone, the autonomous vehicle to operate in a controlled mode of operation associated with the zone rules, wherein the zone rules limit behavior of the autonomous vehicle 

Regarding claim 16 and the limitation the system of Claim 15, wherein the zone is controlled by a zone authority see the rejection of corresponding parts of claim 2 above incorporated herein by reference.    

Regarding claim 17 and the limitation the system of Claim 16, wherein the behavior designated by the zone rules is further based on conditions within the zone determined by the zone authority see the rejection of corresponding parts of claim 3 above incorporated herein by reference.    

Regarding claim 18 and the limitation the system of Claim 16, wherein the zone rules require the autonomous vehicle to: respond to information communicated by the zone authority; or report periodically to the zone authority the autonomous vehicle's speed, location, or conditions sensed by the autonomous vehicle see the rejection of corresponding parts of claim 4 above incorporated herein by reference.    

Regarding claim 19 and the limitation the system of Claim 15, wherein the zone is a parking facility, tunnel, road, or security area see the rejection of corresponding parts of claim 5 above incorporated herein by reference.    

Regarding claim 20 and the limitation the system of Claim 15, wherein determining that the autonomous vehicle is in the zone comprises the autonomous vehicle entering through a physical gate or a communications- based electronic point of control transfer see the rejection of corresponding parts of claim 6 above incorporated herein by reference.    

Regarding claim 21 and the limitation the system of Claim 15, wherein the zone rules designate speed, vehicle spacing, or lane selection see the rejection of corresponding parts of claim 7 above incorporated herein by reference.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to zone control of automated vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210213

/BEHRANG BADII/Primary Examiner, Art Unit 3665